Order filed, June 27, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

                                   NO. 01-18-00505-CV

                       GUICE ENGINEERING, INC., Appellant

                                              V.

  SHEILA TURNER, INDIVIUALLY AND AS NEXT FRIEND OF D. J. T., JR.
       AND A. T., MINOR CHILDREN AND DANNY EARL CAIN AS
 REPRESENTATIVE OF THE ESTATE OF DAVID JUSTIN TURNER, AND AS
           NEXT FRIEND OF D. J. T., JR. AND A. T., Appellee


                        On Appeal from the 295th District Court
                                 Harris County, Texas
                             Trial Court Case 2015-73209


                                          ORDER
       The reporter’s record in this case was due 06/11/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 days of the date of this order.


                                       PER CURIAM